Smith, C. J.,
delivered the opinion of the court.
The jury having found that appellant’s injury was caused by reason of the negligence of appellee, it thereby became its duty to render such a verdict as would *524fairly compensate liim, not only for bis actual money loss, but also for Ms suffering and disability. Tbe verdict rendered, which was for the sum of one hundred dollars, is so grossly inadequate as to indicate that, in arriving at its verdict, the jury was influenced by passion, prejudice, or corruption.
The judgment of the court below is reversed, in ■ so far as it adjudges the amount of damages to be recovered, but in all other respects will remain and be in full force and effect, and cause remanded for the purpose only of adjudging the amount of damages to be. recovered by appellant.

Reversed and remanded.